Exhibit 10.64
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (“Agreement”) dated as August ___, 2007 between
Scottish Re Group Limited (the “Company”) and Paul Goldean (the “Employee”)
(together, the “Parties”).
          WHEREAS, the Employee and the Company are parties to an employment
agreement dated July 1, 2002, as amended (the “2002 Employment Agreement”);
          WHEREAS, the Parties wish to establish the terms of Employee’s
continued employment with the Company upon the terms and conditions set forth
herein which supersede the terms of 2002 Employment Agreement, and all other
agreements with respect to the subject matter hereof;
          Accordingly, the Parties agree as follows:
               1. Employment and Acceptance. The Company shall employ the
Employee, and Employee shall accept employment, subject to the terms of this
Agreement, on May 7, 2007 (the “Effective Date”).
               2. Term. Subject to earlier termination pursuant to Section 5 of
this Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until the second anniversary of the Effective
Date and shall renew for one (1) year intervals thereafter unless either party
shall have given at least sixty (60) days advanced written notice to the other
that it does not wish to extend the Term. As used in this Agreement, the “Term”
shall refer to the period beginning on the Effective Date and ending on the date
the Employee’s employment terminates in accordance with this Section 2 or
Section 5. In the event of the Employee’s termination of employment during the
Term, the Company’s obligation to continue to pay all base salary, as adjusted,
bonus and other benefits then accrued shall terminate except as may be provided
for in Section 5 of this Agreement.
               3. Duties and Title.
               3.1 Title. The Company shall employ the Employee to render
exclusive and full-time services to the Company and its subsidiaries. The
Employee shall initially serve as Interim Chief Executive Officer of the Company
and shall report solely and directly to the Board of Directors of the Company
(the “Board”) until such time as the Company has appointed a Chief Executive
Officer. Thereafter, the Employee shall serve in the capacity of Chief
Administrative Officer, and shall report solely and directly to the Chief
Executive Officer of the Company. The Employee shall also serve during the Term
in executive positions for one or more of the Company’s subsidiaries and
affiliates for no additional consideration. The Employee acknowledges and agrees
that his change in title from Interim Chief Executive Officer to Chief
Administrative Officer and/or the Company’s appointment of a Chief Executive
Officer shall not constitute “Good Reason” under this Agreement.
               3.2 Duties. The Employee will have such authority and
responsibilities and will perform such executive duties as are customarily
performed by a Chief Executive Officer of the Company of a company in similar
lines of business as the Company and its subsidiaries or as may be assigned to
Employee by the Board, until such time as the Company

 



--------------------------------------------------------------------------------



 



has appointed a Chief Executive Officer. Thereafter, the Employee will have such
authority and responsibilities and will perform such executive duties as are
customarily performed by a Chief Administrative Officer of a company in similar
lines of business as the Company and its subsidiaries, or as may be assigned to
Employee by the Chief Executive Officer of the Company. The Employee will devote
all his full working-time and attention to the performance of such duties and to
the promotion of the business and interests of the Company and its subsidiaries.
The Employee acknowledges and agrees that any change in duties resulting from
the change in the Employee position from the Interim Chief Executive Officer to
Chief Administrative Officer and/or the Company’s appointment of a Chief
Executive Officer shall not constitute “Good Reason” under this Agreement.
               3.3 Location. The Employee shall perform his full-time services
to the Company and its subsidiaries in the Company’s Charlotte, NC office;
provided that the Employee shall be required to travel as necessary to perform
his duties hereunder.
               4. Compensation and Benefits by the Company. As compensation for
all services rendered pursuant to this Agreement, the Company shall provide the
Employee the following during the Term:
               4.1 Base Salary. During the Term, the Company will pay to the
Employee an annual base salary of $650,000, payable in accordance with the
customary payroll practices of the Company (“Base Salary”). The Company, agrees
to review such compensation not less frequently than annually during the Term to
consider appropriate increases to the Base Salary. The Employee’s Base Salary
cannot be decreased. The Base Salary as increased from time to time shall be
referred to herein as “Base Salary.”
               4.2 Bonuses. During the Term, the Employee shall be eligible to
receive an annual bonus (“Bonus”) under a plan established by the Company in the
amount determined by the Board based upon achievement of performance measures
established by the Company and approved by the Board. The Employee’s target
bonus shall be seventy five percent (75%) of Base Salary (the “Target Bonus”).
Notwithstanding the foregoing, for each of the calendar years ending on
December 31, 2007 and December 31, 2008, Employee shall receive a Bonus of not
less than fifty percent (50%) of his then current Base Salary (respectively, the
“2007 Bonus” and the “2008 Bonus”). The Employee’s Bonus shall be payable at
such times and in the manner consistent with the Company’s policies regarding
compensation of executive employees.
               4.3 Participation in Employee Benefit Plans. The Employee shall
be entitled during the Term, if and to the extent eligible, to participate in
all of the applicable benefit plans of the Company, which may be available to
other senior executives of the Company. The Company may at any time or from time
to time amend, modify, suspend or terminate any employee benefit plan, program
or arrangement for any reason without the Employee’s consent if such amendment,
modification, suspension or termination is consistent with the amendment,
modification, suspension or termination for other executives of the Company.
Notwithstanding the foregoing, the Employee will continue to participate in
and/or receive benefits under (x) the Company’s Exec-U-Care plan (the
“Exec-U-Care Plan”) and (y) the Scottish Holdings, Inc. Deferred Compensation
Plan (the “Deferred Compensation Plan”) (or other comparable benefit plans
sponsored by the Company or an affiliate of the Company) to the same extent that
the Employee participated in or received benefits under such plans prior to the

- 2 -



--------------------------------------------------------------------------------



 



Effective Date through the Term, subject to the terms of such plans and
applicable law. In the event the Company modifies, amends or terminates the
Deferred Compensation Plan or the Exec-U-Care Plan prior to the expiration of
the Term in a way that adversely affects the Employee’s benefits under either
plan, the Company will pay the Employee compensation or provide the Employee
with benefits (as determined in the Company’s discretion) through the expiration
of the Term comparable to the Employee’s benefits and compensation under such
plans as of the Effective Date.
               4.4 Equity Compensation. During the Term, the Employee shall be
eligible to participate in the 2007 Scottish Re Group Limited Stock Option Plan,
an equity incentive compensation plan established by an affiliate of the Company
(the “Equity Incentive Plan”), pursuant to the terms of the Equity Incentive
Plan and any applicable agreements thereunder as determined from time to time by
the Board, provided that the Employee will receive options to purchase 800,000
shares of common stock (the “Equity Interests”) which will be subject to the
terms and conditions of the Equity Incentive Plan.
               4.5 Signing Bonus. The Company shall pay the Employee a signing
bonus in an aggregate amount of $2,745,000 (the “Signing Bonus”), payable in
three equal installments as follows: (x) within five (5) days of the date
hereof; (y) on September 30, 2007; and (z) March 14, 2007.
               4.6 Expense Reimbursement. During the Term, the Employee shall be
entitled to receive reimbursement for all appropriate business expenses incurred
by him in connection with his duties under this Agreement in accordance with the
policies of the Company as in effect from time to time.
               4.7 Indemnification. The Holdings Indemnification Agreement (the
“Indemnification Agreement”) attached as Exhibit A to the 2002 Employment
Agreement will continue in full force and effect in accordance with the terms of
the Indemnification Agreement. In the event the Indemnification Agreement
becomes null and void at any time during the Employee’s employment with the
Company, the Employee shall be offered an opportunity to enter into an
indemnification agreement substantially similar to the Indemnification Agreement
immediately.
               5. Termination of Employment.
               5.1 By the Company for Cause or by the Employee without Good
Reason. If: (i) the Company terminates the Employee’s employment with the
Company for Cause (as defined below) or (iii) the Employee terminates his
employment without Good Reason (as defined below), the Employee, shall be
entitled to receive the following (the “Accrued Benefits”):
                    (a) the Employee’s accrued but unpaid Base Salary and
benefits set forth in Sections 4.1 and 4.3, if any, to the date of termination;
                    (b) the unpaid portion of the Bonus, if any, relating to the
calendar year prior to the calendar year of termination by the Company for Cause
or by the Employee without Good Reason, payable in accordance with Section 4.2;

- 3 -



--------------------------------------------------------------------------------



 



                    (c) in accordance with the Company’s policies, any accrued
but unused vacation time or paid time off;
                    (d) expenses reimbursable under Section 4.7 incurred but not
yet reimbursed to the Employee to the date of termination; and
                    (e) an amount equal to the unpaid portion of the Signing
Bonus, if any.
               For the purposes of this Agreement, “Cause” means, as determined
by the Board (or its designee), with respect to conduct during the Employee’s
employment with the Company, whether or not committed during the Term,
(i) commission of a felony by Employee; (ii) acts of dishonesty by Employee
resulting or intending to result in personal gain or enrichment at the expense
of the Company or its subsidiaries; (iii) Employee’s material breach of his
obligations under this Agreement; (iv) conduct by Employee in connection with
his duties hereunder that is fraudulent, unlawful or grossly negligent;
(v) engaging in personal conduct by Employee (including but not limited to
employee harassment or discrimination, or the use or possession at work of any
illegal controlled substance) which seriously discredits or damages the Company
or its subsidiaries; (vi) contravention of specific lawful direction from the
person or entity to whom the Employee reports or continuing inattention to or
continuing failure to adequately perform the duties to be performed by Employee
under the terms of Section 3.2 of this Agreement or (vii) breach of the
Employee’s covenants set forth in Section 6 below before termination of
employment; provided, that, the Employee shall have fifteen (15) days after
notice from the Company to cure the deficiency leading to the Cause
determination (except with respect to (i) above), if curable. A termination for
“Cause” shall be effective immediately (or on such other date set forth by the
Company).
               For the purposes of this Agreement, “Good Reason” means, without
the Employee’s consent, (i) except with respect to the change of the Employee’s
authority and responsibilities from those of the Chief Executive Officer to
those of the Chief Administrative Officer as provided in Sections 3.1 and 3.2
hereof, a material adverse reduction in Employee’s responsibilities or duties
below a level consistent with Employee’s performance and skill level, as
determined in good faith by the Board; (ii) a reduction in the Employee’s Base
Salary or bonus opportunity; provided that, the Company may at any time or from
time to time amend, modify, suspend or terminate any bonus, incentive
compensation or other benefit plan or program provided to the Employee for any
reason and without the Employee’s consent if such modification, suspension or
termination (x) is a result of the underperformance of the Employee or the
Company under its business plan, or (y) is consistent with an “across the board”
reduction for all similar level executive employees of the Company, and, in each
case, is undertaken in the Board’s reasonable business judgment acting in good
faith and engaging in fair dealing with the Employee; or (iii) a material change
in the geographic location at which the Employee must provide services, which
geographic location shall be the Charlotte, North Carolina metropolitan area
(excluding ordinary travel); (iv) a material diminution in the budget over which
the Employee retains authority; and (v) the Company’s material breach of the
Agreement; provided that the Employee provides notice to the Company of the
existence of the condition giving rise to Good Reason within a period not to
exceed ninety (90) days of the initial existence of the condition, and the
Company has failed to cure the condition giving rise to Good Reason within
thirty (30) days following the delivery of this notice.

- 4 -



--------------------------------------------------------------------------------



 



               5.2 By the Company Without Cause, By the Employee with Good
Reason or due to Death or Disability. If during the Term: (i) the Company
terminates Employee’s employment without Cause (which may be done at any time
without prior notice), (ii) the Employee terminates his employment with Good
Reason, (iii) the Employee’s employment terminates due to his death, or
(iii) the Company terminates the Employee’s employment due to the Employee’s
Disability (as defined below), upon execution without revocation of a valid
release agreement in a form reasonably acceptable to the Company and not in
violation of any applicable laws (the “Release”), the Employee shall be entitled
to receive:
                    (a) the Accrued Benefits;
                    (b) an amount equal to the Employee’s annual Base Salary as
of the date of termination, payable in a lump sum, less standard income and
payroll tax withholding and other authorized deductions;
                    (c) continued payment of the Employee’s Base Salary for the
remainder of the Term, payable in accordance with the customary payroll
practices of the Company;
                    (d) the pro-rata portion of the Bonus up to the date of
termination relating to the calendar year of the Employee’s termination based on
the Bonus awarded to the Employee in the prior calendar year, except that if the
Employee is terminated at anytime during the calendar years 2007 or 2008, the
Employee will receive the full 2007 Bonus or 2008 Bonus applicable, payable in
accordance with Section 4.2; and
                    (e) if the Employee elects continuing group coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), reimbursement of the employer portion of the cost (consistent
with the Company’s policy for active employees) of such continuation coverage
for the earlier of (x) twelve (12) months or (y) such earlier date that the
Employee is covered under another comparable group health plan, subject to the
terms of the plans and applicable law.
          For the purposes of this Agreement, “Disability” means a determination
by the Company in accordance with applicable law that as a result of a physical
or mental injury or illness, the Employee is unable to perform the essential
functions of his job with or without reasonable accommodation for a period of
(i) ninety (90) consecutive days; or (ii) one hundred eighty (180) days in any
one (1) year period.
          The Company shall have no obligation to provide the benefits set forth
above in the event that Employee breaches the provisions of Section 6. For
purposes of clarity, the Company’s failure to renew the Term pursuant to
Section 2 hereof, shall not constitute a termination of the Employee’s
employment without Cause.
               5.3 Following the Company’s Determination Not to Renew the Term.
Should the Employee’s employment with the Company terminate following the
Company’s determination not to renew the Term pursuant to Section 2, upon
execution without revocation of the Release, the Employee shall be entitled to
receive:
               (a) Accrued Benefits;

- 5 -



--------------------------------------------------------------------------------



 



               (b) continued payment of the Employee’s annual Base Salary as of
the date of termination in accordance with the customary payroll practices of
the Company for a period of twelve (12) months following the date of
termination; and
               (c) if the Employee elects continuing group coverage pursuant to
COBRA, reimbursement of the employer portion of the cost (consistent with the
Company’s policy for active employees) of such continuation coverage for the
earlier of (x) twelve (12) months or (y) such earlier date that the Employee is
covered under another comparable group health plan, subject to the terms of the
plans and applicable law.
     The Company shall have no obligation to provide the benefits set forth
above in the event that Employee breaches the provisions of Section 6.
               5.4 No Mitigation; No Offset. The Employee shall be under no
obligation to seek other employment after his termination of employment with the
Company and the obligations of the Company to the Employee which arise upon the
termination of his employment pursuant to this Section 5 shall not be subject to
mitigation or offset.
               5.5 Removal from any Boards and Position. If the Employee’s
employment is terminated for any reason under this Agreement, he shall be deemed
to resign (i) if a member, from the Board or board of directors of any
subsidiary of the Company or any other board to which he has been appointed or
nominated by or on behalf of the Company and (ii) from any position with the
Company or any subsidiary of the Company, including, but not limited to, as an
officer of the Company and any of its subsidiaries.
               5.6 Nondisparagement. The Employee agrees that he will not at any
time (whether during or after the Term) publish or communicate to any person or
entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, their parents, subsidiaries and affiliates, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns. The Company
agrees to instruct its executive officers and directors to refrain from
publishing or communicating to any person or entity any Disparaging remarks,
comments or statements concerning the Employee at any time (whether during or
after the Term), provided that, nothing in this Section 5.5 shall prevent the
Company from (a) responding in a truthful manner to inquiries regarding
Employee’s employment or the termination thereof, from investors, regulators,
the Company’s auditors or insurers, or as otherwise may be required by
applicable law, rules or regulations, or (b) disclosing information concerning
the Employee or the termination of Employee’s employment to officers of the
Company or its affiliates who, at the discretion of the Company, should know
such information. “Disparaging” remarks, comments or statements are those that
impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged.
               5.7 Continued Employment Beyond the Expiration of the Term.
Unless the parties otherwise agree in writing, continuation of the Employee’s
employment with the Company beyond the expiration of the Term or following
non-renewal of this Agreement by either party shall be deemed an employment
at-will and shall not be deemed to extend any of the provisions of this
Agreement, and the Employee’s employment may thereafter be terminated at will by
either the Employee or the Company; provided that the provisions of Sections 7,
8, 9.5

- 6 -



--------------------------------------------------------------------------------



 



and 9.10 of this Agreement shall survive any termination of this Agreement or
the termination of the Employee’s employment hereunder.
               6. Certain Additional Payments by the Company.
               6.1 Anything in this Agreement to the contrary notwithstanding,
in the event that it shall be determined (as hereafter provided) that any
payment (other than the Gross-Up payments provided for in this Section 6) or
distribution by the Company, Holdings or any of their affiliates to or for the
benefit of the Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program or arrangement, including without
limitation any stock option, performance share, performance unit, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code by reason of being considered “contingent on a change in ownership or
control” of the Company or Holdings, within the meaning of Section 280G of the
Code, or any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then the Employee shall be entitled to receive an additional payment or
payments (collectively, a “Gross-Up Payment”). The Gross-Up Payment shall be in
an amount such that, after payment by the Employee of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment. For purposes
of determining the amount of the Gross-Up Payment, the Employee will be
considered to pay (x) federal income taxes at the highest rate in effect in the
year in which the Gross-Up Payment will be made and (y) state and local income
taxes at the highest rate in effect in the state or locality in which the
Gross-Up Payment would be subject to state or local tax, net of the maximum
reduction in federal income tax that could be obtained from deduction of such
state and local taxes.
               6.2 Subject to the provisions of Section 6.6, all determinations
required to be made under this Section 6, including whether an Excise Tax is
payable by the Employee and the amount of such Excise Tax and whether a Gross-Up
Payment is required to be paid by the Company to the Employee and the amount of
such Gross-Up Payment, if any, shall be made by a nationally recognized
accounting firm (the “Accounting Firm”) selected by the Company in his sole
discretion. The Company shall direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Company and the
Employee within thirty (30) calendar days after the Date of Termination, if
applicable, and any such other time or times as may be requested by the Company
or the Employee. If the Accounting Firm determines that any Excise Tax is
payable by the Employee, the Company shall pay the required Gross-Up Payment to
the Employee within five (5) business days after receipt of such determination
and calculations with respect to any Payment to the Employee or to the Internal
Revenue Service on the Employee’s behalf. If the Accounting Firm determines that
no Excise Tax is payable by the Employee with respect to any material benefit or
amount (or portion thereof), it shall, at the same time as it makes such
determination, furnish the Company and the Employee an opinion that the Employee
has substantial authority not to report any Excise Tax on his federal, state or
local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code and the possibility of similar
uncertainty regarding applicable state or local tax law at the time of any
determination by the Accounting Firm

- 7 -



--------------------------------------------------------------------------------



 



hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to Section 6.6 and the
Employee thereafter is required to make a payment of any Excise Tax, the Company
shall direct the Accounting Firm to determine the amount of the Underpayment
that has occurred and to submit its determination and detailed supporting
calculations to both the Company and the Employee as promptly as possible. Any
such Underpayment shall be promptly paid by the Company to, or for the benefit
of, the Employee within five (5) business days after receipt of such
determination and calculations.
               6.3 The Company and the Employee shall each provide the
Accounting Firm access to and copies of any books, record and documents in the
possession of the Company or the Employee, as the case may be, reasonably
requested by the Accounting Firm, and-otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by Section 6.2. Any determination by the Accounting
Firm as to the amount of the Gross-Up Payment shall be binding upon the Company
and the Employee.
               6.4 The federal, state and local income or other tax returns
filed by the Employee shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Employee. The Employee shall report and make proper payment of the amount of
any Excise Tax, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Employee’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Employee shall within five (5) business days pay to the Company the amount of
such reduction.
               6.5 The fees and expenses of Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section 6.2
shall be borne by the Company. If such fees and expenses are initially paid by
the Employee, the Company shall reimburse the Employee the full amount of such
fees and expenses within five (5) business days after receipt from the Employee
of a statement therefor and reasonable evidence of his payment thereof.
               6.6 The Employee shall notify the Company in writing of any claim
by the Internal Revenue Service or any other taxing authority that, if
successful, would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than ten
(10) business days after the Employee actually receives notice of such claim and
the Employee shall further apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid (in each case, to the
extent known by the Employee). The Employee shall not pay such claim prior to
the earlier of (i) the expiration of the 30-calendar-day period following the
date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notified the
Employee in writing prior to the expiration of such period that it desires to
contest such claim, the Employee shall:

- 8 -



--------------------------------------------------------------------------------



 



          (a) provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;
          (b) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
          (c) cooperate with the Company in good faith in order effectively to
contest such claim; and
          (d) permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including interest and penalties) incurred in connection
with such contest and shall indemnify and hold harmless the Employee, on an
after-tax basis, for and against any Excise Tax or income or other tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses. Without limiting the
foregoing provisions of this Section 6.6, the Company shall control all
proceedings taken in connection with the contest of any claim contemplated by
this Section 6.6 and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim (provided, however, that the Employee may
participate therein at his own cost and expense) and may, at its option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
the tax claimed and sue for a refund, the Company shall advance the amount of
such payment to the Employee on an interest-free basis and shall indemnify and
hold the Employee harmless, on an after-tax basis, from any Excise Tax or income
or other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; and provided further, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Employee with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
any such contested claim shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Employee shall be entitled
to settle or contest as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
               6.7 If, after the receipt by the Employee of an amount advanced
by the Company pursuant to Section 6.6, the Employee receives any refund with
respect to such claim, the Employee shall (subject to the Company’s complying
with the requirements of Section 6.6) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Employee of an amount advanced
by the Company pursuant to Section 6.6, a determination is made that the
Employee shall not be entitled to any refund with respect to such claim and the
Company does not notify the Employee in writing of its intent to contest such
denial or refund prior to the expiration of ten (10) calendar days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Company to
the Employee pursuant to this Section 6.

- 9 -



--------------------------------------------------------------------------------



 



               6.8 Notwithstanding any provision of this Agreement to the
contrary, but giving effect to any redetermination of the amount of Gross-Up
payments otherwise required by this Section 6, if (i) but for this sentence, the
Company would be obligated to make a Gross-Up Payment to the Employee and
(ii) the aggregate “present value” of the “parachute payments” to be paid or
provided to the Employee under this Agreement or otherwise does not exceed three
times the Employee’s “base amount” by more than $50,000, then the payments and
benefits to be paid or provided under this Agreement will be reduced (or repaid
to the Company, if previously paid or provided) to the minimum extent necessary
so that no portion of any payment or benefit to the Employee, as so reduced or
repaid, constitutes an “excess parachute payment.” For purposes of this
Section 6.8, the terms “excess parachute payment,” “present value,” “parachute
payment,” and “base amount” will have the meanings assigned to them by
Section 280G of the Code. The determination of whether any reduction in or
repayment of such payments or benefits to be provided under this Agreement is
required pursuant to this Section 6.8 will be made at the expense of the
Company, if requested by the Employee or the Company, by the Accounting Firm.
Appropriate adjustments shall be made to amounts previously paid to Employee, or
to amounts not paid pursuant to this Section 6.8, as the case may be, to reflect
properly a subsequent determination that the Employee owes more or less Excise
Tax than the amount previously determined to be due. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced or repaid pursuant to this Section 6.8, the Employee
shall be entitled to designate the payments and/or benefits to be so reduced or
repaid in order to give effect to this Section 6.8. The Company shall provide
the Employee with all information reasonably requested by the Employee to permit
the Employee to make such designation. In the event that the Employee fails to
make such designation within 10 business days prior to the Date of Termination
or other due date, the Company may effect such reduction or repayment in any
manner it deems appropriate.
               7. Restrictions and Obligations of the Employee.
               7.1 Confidentiality. (a) During the course of the Employee’s
employment by the Company (prior to and during the Term), the Employee has had
and will have access to certain trade secrets and confidential information
relating to the Company and its subsidiaries (the “Protected Parties”) which is
not readily available from sources outside the Company. The confidential and
proprietary information and, in any material respect, trade secrets of the
Protected Parties are among their most valuable assets, including but not
limited to, their customer, supplier and vendor lists, databases, competitive
strategies, computer programs, frameworks, or models, their marketing programs,
their sales, financial, marketing, training and technical information, their
product development (and proprietary product data) and any other information,
whether communicated orally, electronically, in writing or in other tangible
forms concerning how the Protected Parties create, develop, acquire or maintain
their products and marketing plans, target their potential customers and operate
their retail and other businesses. The Protected Parties invested, and continue
to invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Employee acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Employee shall hold in a fiduciary capacity for the
benefit of the

- 10 -



--------------------------------------------------------------------------------



 



Protected Parties all Confidential Information relating to the Protected Parties
and their businesses, which shall have been obtained by the Employee during the
Employee’s employment by the Company or its subsidiaries and which shall not be
or become public knowledge (other than by acts by the Employee or
representatives of the Employee in violation of this Agreement). Except as
required by law (including, but not limited to, pursuant to a lawful subpoena)
or an order of a court or governmental agency with jurisdiction, the Employee
shall not, during the period the Employee is employed by the Company or its
subsidiaries or at any time thereafter, disclose any Confidential Information,
directly or indirectly, to any person or entity for any reason or purpose
whatsoever, nor shall the Employee use it in any way, except in the course of
the Employee’s employment with, and for the benefit of, the Protected Parties or
to enforce any rights or defend any claims hereunder or under any other
agreement to which the Employee is a party, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed in the formal proceedings related thereto. The Employee shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Employee understands
and agrees that the Employee shall acquire no rights to any such Confidential
Information.
          (b) All Company files, records, documents, drawings, specifications,
data, computer programs, evaluation mechanisms and analytics and similar items
relating thereto or to the Business (for the purposes of this Agreement,
“Business” shall be as defined in Section 6.3 hereof), as well as all customer
lists, specific customer information, compilations of product research and
marketing techniques of the Company and its subsidiaries, whether prepared by
the Employee or otherwise coming into the Employee’s possession, shall remain
the exclusive property of the Company and its subsidiaries, and the Employee
shall not remove any such items from the premises of the Company and its
subsidiaries, except in furtherance of the Employee’s duties under any
employment agreement.
          (c) It is understood that while employed by the Company or its
subsidiaries, the Employee will promptly disclose to it, and assign to it the
Employee’s interest in any invention, improvement or discovery made or conceived
by the Employee, either alone or jointly with others, which arises out of the
Employee’s employment. At the Company’s request and expense, the Employee will
assist the Company and its subsidiaries during the period of the Employee’s
employment by the Company or its subsidiaries and thereafter in connection with
any controversy or legal proceeding relating to such invention, improvement or
discovery and in obtaining domestic and foreign patent or other protection
covering the same.
          (d) As requested by the Company and at the Company’s expense, from
time to time and upon the termination of the Employee’s employment with the
Company for any reason, the Employee will promptly deliver to the Company and
its subsidiaries all copies and embodiments, in whatever form, of all
Confidential Information in the Employee’s possession or within his control
(including, but not limited to, memoranda, records, notes, plans, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Employee will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
               7.2 Non-Solicitation or Hire. During the Term and for a period of
twelve (12) months following the termination of the Employee’s employment for
any reason, the

- 11 -



--------------------------------------------------------------------------------



 



Employee shall not directly or indirectly solicit or attempt to solicit or
induce, directly or indirectly, (a) any party who is a customer of the Company
or its subsidiaries, or who was a customer of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Employee’s employment terminates, for the purpose of marketing, selling or
providing to any such party any services or products offered by or available
from the Company or its subsidiaries (provided that if the Employee intends to
solicit any such party for any other purpose, he shall notify the Company of
such intention and receive prior written approval from the Company), (b) any
supplier to or customer or client of the Company or any subsidiary to terminate,
reduce or alter negatively its relationship with the Company or any subsidiary
or in any manner interfere with any agreement or contract between the Company or
any subsidiary and such supplier, customer or client or (c) any employee of the
Company or any of its subsidiaries or any person who was an employee of the
Company or any of its subsidiaries during the twelve (12) month period
immediately prior to the date the Employee’s employment terminates to terminate
such employee’s employment relationship with the Protected Parties in order, in
either case, to enter into a similar relationship with the Employee, or any
other person or any entity in competition with the Business of the Company or
any of its subsidiaries.
               7.3 Non-Competition. During the Term and for a period of twelve
(12) months following the termination of Employee’s employment by the Company
(for any reason) the Employee shall not, whether individually, as a director,
manager, member, stockholder, partner, owner, employee, consultant or agent of
any business, or in any other capacity, other than on behalf of the Company or a
subsidiary, organize, establish, own, operate, manage, control, engage in,
participate in, invest in, permit his name to be used by, act as a consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or business organization), or otherwise assist any person or entity
that engages in or owns, invests in, operates, manages or controls any venture
or enterprise which engages or proposes to engage in the reinsurance business or
any other business conducted by the Company or any of its subsidiaries on the
date of the Employee’s termination of employment or within twelve (12) months of
the Employee’s termination of employment for which the Employee has performed
services, in each case, in the geographic locations where the Company and its
subsidiaries engage or propose to engage in such business(es) (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Employee from (a) owning for passive investment purposes not intended to
circumvent this Agreement, less than five percent (5%) of the publicly traded
common equity securities of any company engaged in the Business (so long as the
Employee has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Employee in connection with any
permissible equity ownership), and (b) serving as an employee, consultant or
advisor (or other similar capacity) to an entity engaged in the Business for a
unit, division, affiliate or department of such entity that does not engage in
the Business in any material respect, so long as the Employee is not directly or
indirectly involved in the Business activities performed by such entity.
               7.4 Property. The Employee acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Company or its subsidiaries are the sole
property of the Company and its subsidiaries (“Company Property”). During the
Term, and at all times thereafter, the

- 12 -



--------------------------------------------------------------------------------



 



Employee shall not remove, or cause to be removed, from the premises of the
Company or its subsidiaries, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Company or its subsidiaries, except in furtherance of his duties
under the Agreement. When the Employee’s employment with the Company terminates,
or upon request of the Company at any time, the Employee shall promptly deliver
to the Company all copies of Company Property in his possession or control.
               8. Remedies; Specific Performance. The Parties acknowledge and
agree that the Employee’s breach or threatened breach of any of the restrictions
set forth in Section 6 will result in irreparable and continuing damage to the
Protected Parties for which there may be no adequate remedy at law and that the
Protected Parties may be entitled to equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach. The Employee hereby consents to the grant of an injunction
(temporary or otherwise) against the Employee or the entry of any other court
order against the Employee prohibiting and enjoining him from violating, or
directing him to comply with any provision of Section 7. The Employee also
agrees that such remedies shall be in addition to any and all remedies,
including damages, available to the Protected Parties against him for such
breaches or threatened or attempted breaches. In addition, without limiting the
Protected Parties’ remedies for any breach of any restriction on the Employee
set forth in Section 7, except as required by law, the Employee shall not be
entitled to any payments set forth in Section 5.2 or 5.3 hereof if the Employee
has breached the covenants applicable to the Employee contained in Section 7,
the Employee will immediately return to the Protected Parties any such payments
previously received under Section 5.2 or 5.3 upon such a breach, and, in the
event of such breach, the Protected Parties will have no obligation to pay any
of the amounts that remain payable by the Company under Section 5.2 or 5.3.
               9. Other Provisions.
               9.1 Notices. Any notice or other communication required or which
may be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid or overnight mail and shall be
deemed given when so delivered personally, telegraphed, telexed, or sent by
facsimile transmission or, if mailed, four (4) days after the date of mailing or
one (1) day after overnight mail, as follows:
                    (a) If the Company, to:
13840 Ballantyne Corporate Place,
Suite 500
Charlotte, NC 28277
Attention: General Counsel
Telephone:
Fax:
                    (b) If the Employee, to the Employee’s home address
reflected in the Company’s records.
               9.2 Entire Agreement. This Agreement and the Equity Incentive
Plan contain the entire agreement between the Parties with respect to the
subject matter hereof

- 13 -



--------------------------------------------------------------------------------



 



and supersede all prior agreements, written or oral, with respect thereto,
including, without limitation the 2002 Employment Agreement.
               9.3 Representations and Warranties by Employee. The Employee
represents and warrants that he is not a party to or subject to any restrictive
covenants, legal restrictions or other agreements in favor of any entity or
person which would in any way preclude, inhibit, impair or limit the Employee’s
ability to perform his obligations under this Agreement, including, but not
limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements.
               9.4 Waiver and Amendments. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
Parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any
right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
               9.5 Governing Law, Dispute Resolution and Venue.
                    (a) This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements made
and not to be performed entirely within such state, without regard to conflicts
of laws principles.
                    (b) The parties agree irrevocably to submit to the exclusive
jurisdiction of the federal courts or, if no federal jurisdiction exists, the
state courts, located in Charlotte, North Carolina, for the purposes of any
suit, action or other proceeding brought by any party arising out of any breach
of any of the provisions of this Agreement and hereby waive, and agree not to
assert by way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts. In addition, the parties agree to waive trial by jury.
               9.6 Assignability by the Company and the Employee. This
Agreement, and the rights and obligations hereunder, may not be assigned by the
Company or the Employee without written consent signed by the other party;
provided that the Company may assign the Agreement to any successor that
continues the business of the Company.
               9.7 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
               9.8 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
               9.9 Severability. If any term, provision, covenant or restriction
of this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign,

- 14 -



--------------------------------------------------------------------------------



 



federal, state, county or local government or any other governmental, regulatory
or administrative agency or authority to be invalid, void, unenforceable or
against public policy for any reason, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected or impaired or invalidated. The Employee
acknowledges that the restrictive covenants contained in Section 6 are a
condition of this Agreement and are reasonable and valid in temporal scope and
in all other respects.
               9.10 Judicial Modification. If any court determines that any of
the covenants in Section 7, or any part of any of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court shall reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable.
               9.11 Survival. The provisions of Sections 7, 8, 9.5, 9.10 and
9.12 of this Agreement shall survive any termination of this Agreement or the
termination of Employee’s employment with the Company hereunder.
               9.12 Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.
               9.13 Compliance with Law. This Agreement is intended to comply
with the requirements of Section 409A of the Code. To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be read in such a manner so that all payments under
Section 5 shall comply with Section 409A.

- 15 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have executed this Agreement as of the day and year first above
mentioned.

                  EMPLOYEE    
 
                          Paul Goldean    
 
                SCOTTISH RE GROUP LIMITED    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

- 16 -